
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 664
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2009
			Mr. Clay (for
			 himself, Ms. Kilpatrick of Michigan,
			 Mr. Cummings, and
			 Ms. Fallin) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Congratulating and honoring Barnes Jewish
		  Hospital, Henry Ford Medical Center, Johns Hopkins Hospital, and Integris
		  Baptist Hospital for the completion of a successful 16-person kidney
		  transplant.
	
	
		Whereas, on July 7, 2009, Barnes Jewish Hospital in St.
			 Louis, Missouri, Henry Ford Medical Center in Detroit, Michigan, Johns Hopkins
			 in Baltimore, Maryland, and Integris Baptist Hospital in Oklahoma City,
			 Oklahoma, successfully completed a 16-patient kidney transplant;
		Whereas during the procedure, 8 donors donated kidneys to
			 8 recipients in the 4 different hospitals over a 3-week period through a Paired
			 Kidney Exchange;
		Whereas Paired Kidney Exchange matches potential kidney
			 recipients with willing donors but incompatible blood and tissue with similar
			 donor/recipient pairs;
		Whereas the completion of this procedure marked the
			 largest chain of donations in history;
		Whereas the Paired Kidney Exchange program will stand as a
			 blueprint for a national match system in which kidneys will be transported to
			 different transplant centers across the country; and
		Whereas such a system will allow for an estimated 1,500
			 more transplants a year: Now, therefore, be it
		
	
		That the House of Representatives
			 congratulates and honors Barnes Jewish Hospital, Henry Ford Medical Center,
			 Johns Hopkins Hospital, and Integris Baptist Hospital for the completion of a
			 successful 16-person kidney transplant.
		
